PER CURIAM.
Vonero L. Wallace ("Movant") pleaded guilty to two counts of statutory sodomy in the second degree. Subsequently, he was sentenced to fourteen years in the Missouri Department of Corrections. Movant later filed a timely Rule 24.035 motion claiming that he did not knowingly and voluntarily enter the guilty plea, because his plea counsel informed him that he would only be sentenced to serve seven years. Finding that the record directly refutes Movant's contention, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).